DAUKSCH, Judge,
concurring specially in part; dissenting in part.
While I agree appellant should be granted leave to file an amended complaint against appellee individually, I do not want to leave the impression that the proposed amended complaint is adequate.
Further, I would grant leave for appellant to file an amended complaint against appellee as personal representative and against the estate if he can properly allege that he was not legally required to file a claim against the estate.
In other words, tMs plaintiff, like most others, is entitled to at least one amendment. See Fla. R. Civ. P. 1.190(a); Erace v. Erace, 693 So.2d 68 (Fla. 3d DCA 1997); Davis v. Orlando Regional Medical Center, 654 So.2d 664 (Fla. 5th DCA 1995).